Title: General Orders, 22 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains saturday Augt 22nd 78.
            Parole Experience—C. Signs Enjoy—Esteem.
            
          
          Varick transcript, DLC:GW. Maj. Gen. Benjamin Lincoln’s orderly book for this date
            records the following orders: “Major Holdridge for two days guard, furnished with two
            days provision ready cooked & 40 rounds ⅌ Man—Twenty two light Dragoons to
            attend parade at guard mounting tomorrow Morning with a like quantity of
            Provisions—Southern, Northern & Eastern posts to set out on Monday” (MHi:
            Lincoln Papers; see also Alexander McDougall orderly book, NHi).
        